December 1, 2009 as revised December 9, 2009 PROSPECTUS Burnham Financial Industries Fund Class I THE BURNHAM FAMILY OF FUNDS As with all mutual funds, the Securities and Exchange Commission does not approve or disapprove these shares or say whether the information in this prospectus is truthful or complete. It is a criminal offense for anyone to inform you otherwise. [BURNHAM INVESTORS TRUST LOGO] [LOGO] TABLE OF CONTENTS THE FUNDS Profiles of the principal strategies and risks of the fund Burnham Financial Industries Fund …………… 2 THE INVESTMENT ADVISER …………… 10 YOUR ACCOUNT Instructions and information on investing in the fund How To Buy Shares …………… 12 How To Exchange And Redeem Shares …………… 13 Transaction Policies …………… 14 Tax Considerations And Distributions …………… 17 FINANCIAL HIGHLIGHTS Fund Performance Data Burnham Financial Industries Fund …………… 18 WHERE TO GET MORE INFORMATION …………… BACK COVER Each of the Burnham funds has its own risk profile, so be sure to read this prospectus carefully before investing in any of the funds. Mutual funds are not bank accounts and are neither insured nor guaranteed by the FDIC or any other government agency. An investment in any mutual fund entails the risk of losing money. THE BURNHAM FAMILY OF FUNDS Burnham Asset Management Corporation (the “adviser”) and Burnham Securities Inc. (the “distributor”) were founded in 1989. Burnham Investors Trust (the “Trust”) offers flexibility to investors. All the funds of the Trust share Burnham’s fundamental philosophy of prudent investment and risk management. No dealer, sales representative, or any other person has been authorized to give any information or to make any representations, other than those contained in this prospectus and in the related statement of additional information (the “SAI”), in connection with the offer contained in this prospectus.If given or made, such other information or representations must not be relied upon as having been authorized by the funds or the distributor.This prospectus and the related SAI do not constitute an offer by the funds or by the distributor to sell shares of the funds to or to buy shares of the funds from any person to whom it is unlawful to make such an offer. 1 BURNHAM FINANCIAL INDUSTRIES FUND TICKER
